 

| CeRTIA

Case 5:18-cv-06164-EJD_ Document 79 Filed 08/18/20 Page 1of5

NOTICE FOR OPT-OUT
FOR ™DERRICK DEWAN PINCKNEY

TO: GOOGLE PLUS DATA LITIGATION From ™Derrick-DeWan: Pinckney®
Attn: Settlement Objections ™DERRICK DEWAN PINCKNEY
P.O, Box 58220 GENERAL DELIVERY
Philadelphia, PA, 19102 cfo 1102 S AStreet
GooglePlusDataLitigation.com Tacoma, Washington State {98402-9993}
Infe@GooglePlusDataLitigation.com (253) 253-254-5633
833-509-1101 email address: pikoexpressdelivery@gmail.com

Sent via USPS Certified Mail (CM} & Return Receipt (RR)
GOOGLE PLUS DATA LITIGATION

CM #: 7011 0470 0002 0809 8670

RR # 9590 9402 5797 0034 7143 64

 

 

August 12, 2020

RECE} VED
FOR: In re Google Plus Profile Litigation

Case No. 5:18-cv-06164-EJD AUG 7 72
OPT-OUT for DERRICK DEWAN PINCKNEY 020

email: pikoexpressdelivery@gmail.com " en i
US. Hyg
ORTHERN DIStRiCy OF OOU
- = SAN JOSE ORNIA

I, ™Derrick-DeWan: Pinckney© (hereinafter “Secured Party Creditor’), sui juris, in propria persona,
am writing this NOTICE FOR OPT-OUT FOR ™DERRICK DEWAN PINCKNEY to GOOGLE PLUS
DATA LITIGATION, et ail., for Opt-Out for ™DERRICK PINCKNEY (hereinafter “TRUST”); for email

account: pikoexpressdelivery@gmail.com; for In re Google Plus Profile Litigation Case No. 5:18-cv-
06164-EJD.

Additionally, Secured Party Creditor requests that GOOGLE PLUS DATALITIGATION: (1) senda
letter signed under penalty of perjury stating to the fact that opt out request for the TRUST was
received and processed; (2) send certified copies for any court document(s) filed in the TRUST’s
name, and (3), that the requests in (1) and (2) must be received Secured Party Creditor no later than
October 31, 2020, and mailed to: ™Derrick-DeWan: Pinckney©, GENERAL DELIVERY, c/o 1102 SA
Street, Tacoma, Washington State [98402-9998].

SOU Respectfully Submitted,

we a an Ey

= ee WAR My,
RO
SSN Sh, EG,

YAIATYO I~aLSs,

    

=
er enaca ces =
wee =

  
    

 

Wye

    

c EI a i é a 9

4 2 I errtcle “De ee SL PE

v, B's, ?4 es AS =™ . om ies i t ee

BF gy FADES ee Derrick-DeWan: Pinckney, s TU MRSS

if E WAS = All Rights Reserved & Without Prejidic

J PE WARS oS
Hs -

   
    

  

 

In re Google Plus Profile Litigation
Case No. 5:18-cv-06164-EJD

 
Case 5:18-cv-06164-EJD Document 79 Filed 08/18/20 Page 2 of 5

cc: Sent via Certificate of Mailing to:
United States District Court for the Northern District of Califomia
Attn: Clerk of the Court
280 South 1st Street, 2nd Floor

San Jose, CA 95113

“Witness by Notary for No Changes Jurisdiction AND/OR Status from the Land.”

Washington State )}
8.8

Pierce County )
,20720_, by Derrick-DeWan:

Signed and sworn to before me on thist 2" day of A AUST
Pinckney, sui juris. U

[signature of Notary]

wall Apaber Warren
- Sean [printed name of Notary]

Natt,
fey

I
/

ni Mbe ty
Yigly
bo
of

+

b

2

say

4,

NOTARY PUBLIC

[1 -(9F 2022

My commission expires: i]

Ro Vay {
co
4

$3
a

ot
SS

=
—
=
oe
~
AN
4
4
7)

ss

X
~
ny
”

  

sors
“ae

we

“4

th

—

wo 2

5 ON € AS

AAA

N

\

  
 
 

soe re

 
 

: tty PRl4 9-
e f
oe a Tans
My, i. Fw as oS
Tay ans

ee)
hy
FRB ore cee ney

   

Page 2 of 2

In re Googie Plus Profile Litigation
Case No. 5:18-cv-06164-EJD
Case 5:18-cv-06164-EJD Document 79 Filed 08/18/20 Page 3 of 5

Affidavit of Fact
for ™Derrick-DeWan: Pinckney©

Comes now, ™Derrick-DeWan: Pinckney®, sui juris, in propria persona, a Natural Person, by Special
Appearance, your Affiant, being competent to testify and being over the age of 21 years of age, after first being
duly sworn according to law to tell the truth to the facts related herein states that he has firsthand nowledge of
the facts stated herein and believes these facts to be true to the best of his knowledge.

1.

10.

Affidavit of Factt

for ™Dertick-DeWan: Pinckney@

That your Affiant, is a creation of God, a man, a Natural Person, and is currently domiciled in
the Kingdom of Heaven on Earth (imbued with the Sun and Cosmic Power of the Creator), a
transient foreigner, living on the land/soil, GENERAL DELIVERY, c/o 1102 5 A Street,
Tacoma, Washington State [98402-9998], Non-Domestic Delivery.

That your Affiant, on November 26, 2014 at 12:46:56 PM or thereabouts, traveled to Pierce
County Auditor's Office, 2401 South 35th Street, Room 200, Tacoma, Washington State; and
publicly recorded Affiant’s “Affidavit of Status,” Instrument #: 201411260397.

That your Affiant, on July 27, 2018 at 11:52:16 AM or thereabouts, traveled to the location in
number two (2), above, and publicly recorded Affiant’s Notice for “Affidavit for The Right of
Locomotion and for The Right to Travel,” Instrument #: 201807270291.

That your A ffiant, on October 10, 2019 at 03:06:22 PM or thereabouts, traveled to the location
in number two (2), above, and publicly recorded Affiant’s “OTICE FOR COMMON LAW
COPYRIGHT AND CERTIFICATE FOR ASSUMED NAME FOR DERRICK DEWAN
PINCKNEY-10101981-CN,” Instrument #:201910100619.

That your Affiant, is the “Lawful Entitlement Holder’ and “Holder in Due Course” for
™MDERRICK DEWAN PINCKNEY (hereinafter “TRUST”).

That your Affiant, hereby invoke and refuse to waive the rights and privileges afforded to your
Affiant by the Constitution for the united States of America as ratified in 1789 with the
Articles and Amendments, and for the Constitution for Washington State, Article I, Section 2,
Supreme Law Of The Land “The Constitution for the United States is the supreme law of the
land.”

That your Affiant on August 10, 2020, sent a NOTICE FOR OPT-OUT FOR ™DERRICK
PINCKNEY to GOOGLE PLUS DATA LITIGATION (hereinafter “GPDL”) at Attn:
Setilement Objections, P.O. Box 58220, Philadelphia, PA, 19102.

That your Affiant for number seven (7), above, sent the notice via United States Postal Service
(USPS) via Certified Mail #: 7011 0470 0002 0809 8670 and Return Receipt #: 9590 9402
5797 0034 7143 64.

That your A ffiant for the notice in number seven (7), above, requested Opt-Ont for TRUST for
In re Google Plus Profile Litigation Case No. 5:18-cv-06164-EJD.

That your Affiant for the notice in number SRO ANN, requested GPDL to: (i) send a

SER WA Reps My
Oe SG

&S esto N&p 2 he
aoe, es

  
  

August 12, 2ai0.8

oe

Tras

gw,

°

w
2G

ny

oh te
oa
a4
s
3
%
%
‘ij?

1 *¥ &
" TAA

  
    
 
   
Case 5:18-cv-06164-EJD Document 79 Filed 08/18/20 Page 4 of 5

letter signed under penalty of perjury stating to the fact that the Opt-Out request for TRUST
was received and completed; (ii) send certified copies for any court document(s) filed in the
TRUST’s name; and (iii), that the aforementioned document(s) must be received by Affiant no
later than October 31, 2020, and mailed to: ™Derrick-DeWan: Pinckney©, GENERAL

DELIVERY, c/o 1102 S A Street, Tacoma, Washington State [98402-9998].

11. That your Affiant for the notice in number seven (7), above, sent carbon copy via USPS
Certificate of Mailing to United States District Court for the Northern District of California,

Attn: Clerk of the Court, 280 South 1st Street, 2nd Floor, San Jose, CA 95113.

Further A ffiant sayeth naught.

    

Derrick DeWan: Piickney, sui juris, ay ED
All Rights Reserved Exclusively & os

cc: Attormey-in-fact
“For Witness by Notary for No Changes Jurisdiction/Status from the Land.”

Washington State )

 

 

 

   

)8.S
Pierce County )
: 7m
Signed and sworn to before me on this |Z day ofAuguse Uause 20Z02_, by Derrick-DeWan:
Pinckney, sui juris. Ly
CUA AA.
SOON,
ST WARD ' " [signature of Notary]
SES SON ey ys Me,
= Soe10 ,
= oe ‘ty 4
2 NES he hy % Ann her Warren
2 28 470182 22 [printed name of Notary]
Z 0%, Pune, FOZ
4 yy, 7449S GS = NOTARY PUBLIC
“ & Tuas we = .
‘hy Thea wes = My commission expires: LL-1F 2922
SAL] ity
ea WAR wn os
Affidavit of Fact1 Soh “ye “% August 12, 20260; Pat

for ™Derick-DeWan: Pinckney®
Case 5:18-cv-06164-EJD

Van: Pinckney®
LIVERY ar
lington State [98402-0998] ; ~_
Delivery a

United States District Court

Document 79 Filed 08/18/20

 

UNITED S¥
Posrat SERVICES

2 il

a
100 95113

for the Northern District of California

Attn: Clerk of the Court
280 South 1st Street, 2nd Floor

San Jose, CA 95113

; Certificate of Mailing 5

Fabeytanen UPN UD peep eta Dibbsfedd fied apd al

Page 50f5

s
=
